DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-12) in the reply filed on 12/17/21 is acknowledged.  The traversal is on the ground(s) that search and examination of the alleged inventions would not result in a series search and/or examination burden.  This is not found persuasive because the method claim would require further search for a fixing step and bending step as stated in Claim 13.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/20 and 10/19/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 5/21/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 20130330593 (hereinafter, Kim).
As to Claim 1:
	Kim discloses a battery unit, comprising:
	an electrode assembly, comprising a main body portion, a negative tab and a positive tab (see “… positive uncoated region 11a…” [0065]; “… negative uncoated region 12a…” [0075], Fig. 3), wherein the negative tab and the positive tab respectively extend out from both ends of the main body portion along a length direction of the electrode assembly (see Fig. 2-3);
a negative terminal and a positive terminal, arranged at the top of the electrode assembly (see “… positive terminal 21… negative terminal 22…” [0051], Fig. 2); and 
a first current collector and a second current collector, wherein the first current collector electrically connects the negative tab with the negative terminal, and the second current collector electrically connects the positive tab with the positive terminal (see “… positive current collecting member 51… formed at a lower end of the positive terminal 21… negative current collecting member 52… formed at a lower end of the negative terminal 22…”, [0055, 0058], Fig. 2-3); 
wherein the first current collector comprises a first guiding plate, the first guiding plate is of a flat plate structure, the first guiding plate is located on one side of the main body portion adjacent to the negative terminal along the length direction and extends along a width direction of the electrode assembly, and the negative tab is bent to one side of the first guiding plate away from the main body portion and is connected with the first guiding plate (see “… a side plate 513 bent from the terminal connection portion…”, [0060], Fig. 2-4).
As to Claim 2:
	Kim discloses two electrode assemblies, wherein the negative tab of one electrode assembly is led out from one side of the main body portion away from the other electrode assembly along the width direction, and the negative tabs of the two electrode assemblies are bent towards each other along the width direction (see “… electrode assemblies 10… winding axis L1…”, [0062], Fig. 4).
As to Claim 3:
	Kim discloses the second current collector comprises a second guiding plate, the second guiding plate is of a flat plate structure, the second guiding plate is located on one side of the main body portion adjacent to the positive terminal along the length direction and extends along the width direction, and the positive (see “… a side plate 513 bent from the terminal connection portion…”, [0060], Fig. 2-4).
As to Claim 4:
	Kim discloses the second current collector comprises a second guiding plate and a supporting plate, the second guiding plate is located on one side of the main body portion adjacent to the positive terminal along the length direction and extends along the width direction, the supporting plate is connected to an end of the second guiding plate along the width direction, and the positive tab is connected to the supporting plate from the outer side and is entirely bent to one side of the second (see “… a side plate 513 bent from the terminal connection portion… and a support plate 515 bent from the connection plate 514…”, [0060], Fig. 2-4; “… positive uncoated region 11a…” [0065]; “… negative uncoated region 12a…” [0075], Fig. 3).
As to Claim 5:
	Kim discloses supporting plates are arranged on both ends of the second guiding plate along the width direction, and the two supporting plates are bent towards each other ([0060, 0065, 0075], Figs. 2-4).
As to Claim 8:
	Kim discloses both of the negative tab and the positive tab are of layered structures; and the negative tab comprises a first connecting portion and a first collecting portion, the first connecting portion is located on one side of the first guiding plate away from the main body portion along the length direction and is connected to the first guiding plate, the first collecting portion is located on one side of the first guiding plate adjacent to the main body portion along the length direction, and the first guiding plate is attached to the first collecting portion (see “… positive uncoated region 11a is fixed to the connection plate 514 and the support plate 515… by welding…” [0065], Fig. 2 – see multiple uncoated regions as joined together and welded to the connection plate).
As to Claim 9:
	Kim discloses a first guiding plate comprises a substrate layer is attached to the first collection portion (see “… a side plate 513 bent from the terminal connection portion…”, [0060], Fig. 3-4 – the substrate layer is the guide plate).
As to Claim 10:
	Kim discloses each layer of the first connecting portion is integrally formed by ultrasonic welding and forms a first fusion area, the first connecting portion and the first guiding plate are fixed by welding and form a second fusion area, in a plane perpendicular to the length direction, and the projection of (see [0072, 0077, 0084], Fig. 4 – regarding laser welding, it is noted that Kim has already disclosed a welding structure.  Thus, the specific method of welding (laser, ultrasonic, or resistance) is interpreted as a product-by-process limitation.  Therefore, the patentability of a product is independent of how it was made. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.).

    PNG
    media_image1.png
    501
    640
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, and further in view of Guen, US 20120251874.
	Kim discloses the second current collector further comprises a second adapter plate, the positive terminal is fixed to the second adapter plate, a side of the supporting plate adjacent to the (see “… a terminal connection portion 511…”, [0060], Figs. 3-4).
	Kim discloses supporting plates and guiding plates with edges but does not disclose the offset structure or the notch.
	In the same field of endeavor, Guen also discloses a battery module with electrode assembly connected to the terminal 130 with current collectors ([0046-0047] Fig. 1A, 1B, 2B) similar to that of Kim.  Guen further discloses that the current collector can have notch/offset 133k, which can contribute in improving the coupling strength of internal battery components [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate notch/offset structure as taught by Guen to the current collector of Kim as to contribute in improving the coupling strength of internal battery components [0044].
As to Claim 11:
	Kim discloses the first and second current collector but does not disclose what they are made of.
	Guen further discloses that the first current collector can be made of copper foil and the second material can be made of aluminum foil as to form the secondary battery of Kim.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate copper and aluminum as the first and second current collector material, respectively, as to form the secondary battery of Kim as taught by Guen.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, and further in view of Hermann et al., US 20160218401 (hereinafter, Hermann).
	Kim discloses a battery unit as shown above but does not disclose a frame in the width direction.
([0058], Figs. 1-3).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the battery unit of Kim into a car frame such as that of Hermann as to utilize the battery into a battery module for a car appliance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723